Judge CLARK
dissenting.
Assuming that the presumption against suicide, plus any sup-positious evidence considered in the light most favorable to the *73plaintiff, was sufficient to take the case to the jury, in my opinion other evidence offered by the plaintiff negates the presumption and any evidence favorable to her case and establishes the defense of suicide.
Plaintiff’s evidence tended to show that deceased insured had several guns and was proficient with firearms. He usually had a gun with him. He was found in a wooded area, a bullet hole in his forehead, lying in front of his car, a gun lying at his right foot. Powder burns were around the bullet hole. It had rained; there was grass in the area; and there was no sign that anyone else had been around there. His wallet, with money in it, was in his pocket. He had a history of mental illness, resulting in treatment at a mental institution, the last for a period of 50 days about. He was on medication, lithium and “coumadin.”
Plaintiff’s evidence failed to show coverage within the policy.